Exhibit 10.25

 

Second Amendment to Employment Agreement

 

This Second Amendment to the Employment Agreement (this “Second Amendment”) is
entered into as of this 27 day of June 2016, by and between Joshua Hexter, an
individual residing at Jerusalem, Israel (the “Executive”), and ORAMED Ltd., a
company incorporated under the laws of the State of Israel, with an address at
Hi-Tech Park 2/4 Givat Ram, Jerusalem, Israel 91390 (the “Company”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of April 15, 2013 (the “Original Agreement”), which was amended on July
21, 2015 (the "First Amendment" and together with the Original Agreement - the
“Employment Agreement”); and

 

WHEREAS, Company and the Executive desire to amend some of terms and conditions
of the Employment Agreement.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.            In Section 2.1(a) - Salary of the Original Agreement, the
following paragraph is hereby added:

 

As of June 1st, 2015, the Executive shall be entitled to a gross monthly salary
of NIS 44,891 (the “Salary”).



2.            Except for the changes and/or additions stated herein, all the
other terms of the Original Agreement shall remain valid and bind the parties
without any change. In the case of a contradiction between the provisions of
this Amendment and the provisions of the Original Agreement, the provisions of
this Amendment shall prevail. Without limiting the generality of the foregoing,
the term “Agreement” as used in the Employment Agreement shall be deemed to be
the Employment Agreement as amended by this Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of June 1st, 2016.

 



  Oramed Ltd.       /s/ Nadav Kidron   Nadav Kidron, CEO       /s/ Joshua Hexter
  Joshua Hexter

 